Citation Nr: 1120073	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-10 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for bilateral cataracts as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Winston-Salem, North Carolina.  

In February 2011, the Veteran was afforded a hearing before Mark W. Greenstreet, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

Hypertension, bilateral cataracts, and erectile dysfunction, were not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Hypertension, bilateral cataracts, and erectile dysfunction, are not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitlement to service connection for hypertension, bilateral cataracts, and erectile dysfunction, with all disabilities claimed as secondary to service-connected diabetes mellitus.  

In August 2006, the Veteran filed his claims.  In May 2007, the RO denied the claims.  The Veteran has appealed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Veterans Claims Court's decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  

Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will apply the law as in effect prior to October 10, 2006.  See e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

The Veteran's service treatment reports show that he was hospitalized between April and May of 1966 for testicular pain.  His initial provisional diagnosis was supra-testicular induration, with a notation of bilateral epididymitis.  An associated cystoscopy report states that his bladder neck and urethra were normal, and it contains an impression of normal bladder and urethra.  The final diagnosis was acute bilateral epididymitis.  The Veteran's separation examination report, dated in October 1969, shows that his heart, G-U (genitourinary system), eyes, ophthamoscopic examination, pupils, and ocular motility, were all clinically evaluated as normal, and that he had distant vision of 20/20 (bilaterally), and that his blood pressure was 120/78.  

The post-service medical evidence consists of VA and non-VA reports, dated between 1992 and 2008.

Private treatment reports from the Guilford Medical Associates, dated between 1992 and 2006, show ongoing treatment for diabetes, and that the Veteran was noted to have "impotence" as early as 1992, and hypertension as early as April 2003.  

A report from S.E.S., M.D., dated in February 2006, shows that the Veteran's eyes were examined.  The report indicates that he wore glasses, and that his vision was 20/20, bilaterally.  

A VA diabetes mellitus examination report, dated in May 2007, shows that the Veteran denied having eye problems.  The report states that there is no visual impairment, but there was cardiovascular disease.  The report indicates that the Veteran's hypertension and erectile dysfunction are not complications of his diabetes, nor has either of these conditions been worsened or increased by his diabetes.  The examiner explained that the Veteran's hypertension was not caused by diabetes mellitus, and that his erectile dysfunction began when he started Toprol for blood pressure control.  She stated that beta-blockers can cause sexual dysfunction, and that his erectile dysfunction  is a side-effect of that; she further noted that Viagra works well for him.  

A VA eye examination report, dated in May 2007, shows that the Veteran reported a history of cataracts and macular degeneration, and that his only treatment had been progressive-addition lens spectacles.  On examination, corrected vision was 20/25, bilaterally.  There was no evidence of diabetic retinopathy for either fundus.  The diagnoses noted that there was no diabetic retinopathy for either eye, "very early age-related macular degeneration" of both eyes, presbyopia, and bilateral myopia.  The examiner indicated that the Veteran's bilateral cataracts were not caused by diabetes.  He explained that the cause of primary cataracts is unknown, and that there is no evidence-based study which shows that diabetes mellitus type 2 is a cause of cataracts.  

The Board finds that the claims must be denied.  The Board notes that the Veteran does not assert, and that there is no evidence to show, that service connection is warranted on a direct or presumptive basis.  See 38 C.F.R. §§ 3.303. 3.307, 3.309 (2010).  The Veteran is shown to have bilateral cataracts, erectile dysfunction, and hypertension.  However, there is no competent evidence showing that any of these conditions were caused or aggravated by his service-connected diabetes mellitus.  In this regard, the only competent opinions of record are found in the May 2007 VA examination reports, and these opinions weigh against the claims.  Although these opinions were not based on a review of the Veteran's C-file, such a review is not required in every case.  See VAOPGCPREC 20-95, 61 Fed. Reg. 10,064 (1996).  Here, the claims in issue are based on the theory of secondary service-connection, the examiners were not requested to resolve any conflict in the evidence, and the opinions are accompanied by a sufficient rationale.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that hypertension, bilateral cataracts, and erectile dysfunction, were caused or aggravated by a service-connected disability (diabetes mellitus).  To the extent that the Veteran asserts that he has relevant visual, blood pressure, and erectile dysfunction symptoms, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran does not have the requisite skills, knowledge, or training, to be competent to state that his hypertension, bilateral cataracts, or erectile dysfunction, were caused or aggravated by a service-connected disability (diabetes mellitus).  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran's medical records have been discussed.  The only competent opinions of record weigh against the claims.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has hypertension, bilateral cataracts, and erectile dysfunction, that were caused or aggravated by his service-connected diabetes mellitus.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


